His Honor,
EMILE GODCHAUX,
rendered the opinion
and decree of the Court, as follows:
Plaintiff sues in damages for injuries suffered in an assault which she alleges was made upon her by defendant, her sister’s husband, at the home of the latter in December, 1916. She was awarded judgment for $200.00, and defendant appeals.
*420Opinion and decree, May 28th, 1917.
The - single question presented, one of fact only, is whether or not any assault was committed.
Plaintiff’s testimony fully sustains her allegations upon this point and justifies the judgment rendered in her favor. On the other hand, defendant and his wife, though admitting that a bitter quarrel occurred, deny that any assault whatever was made upon plaintiff. Their testimony however, stands alone, while that of plaintiff is corroborated by a disinterested witness to the occurrence and by the physician called to treat her for the injuries received.. Moreover plaintiff’s case is fortified by the fact that the trial judge, in whose presence all the testimony was taken, resolved the disputed fact in her favor. Our own examination of the record leads us to a like decision.
Plaintiff has asked in this Court for an increase of the judgment; but this will riot be granted, a's the award appears to us sufficient.
The judgment is accordingly affirmed.
Judgment affirmed.